Case 2:15-cv-05346-CJC-E Document 433-48 Filed 10/09/20 Page 1 of 2 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25819




                   Exhibit
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment




                                                               Evidence Packet P.0846
Case 2:15-cv-05346-CJC-E Document 433-48 Filed 10/09/20 Page 2 of 2 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25820




                                                                     Evidence Packet P.0847
